Case 1:21-mc-00640-GHW Document 6-1 Filed 08/05/21 Page 1 of 2

EXHIBIT 1
Case 1:21-mc-00640-GHW Document 6-1 Filed 08/05/21 Page 2 of 2

 

David Wallace Wilson,

M.C.J.
Partner, Trust and Estate Practitioner (TEP)

Schellenberg Wittmer Ltd
Attorneys at Law

15bis, rue des Alpes / P.O, Box 2088
1211 Geneva 1/ Switzerland

T +41 22 707 8000

T +41 22 707 8000

F +4122 707 8001
david.wilson@swiegal.ch

Recognitions

- Legal 500: Private Clients, Leading Firms -
French-Speaking 2015-2021

- Chambers & Partners High Net Worth 2014-2020

- Who's Who Legal: Private Clients, Global Elite Thought
Leader 2018-2020

- WeailthBriefing Swiss Awards: Swiss Leading
Individual Award 2015

- Private Client Global Elite List 2012/2017-2021

- Who's Who Switzerland 2015-2021

- CityWealth Leaders List 2017-2020

- €xpert Guides: Best of the Best 2018-2020

Languages
French, English, German

Selected Publications

- From Pole to Pole

- Trustin Suisse

- Swiss nerves of steel: Beneficiaries’ standing to sue

- ADR and Trusts An international guide to arbitration
and mediation of trust disputes - Switzerland chapter

- Le Trust comme Instrument de Planification dans le
cadre des Relations Familiales

 

Exhibit 1

Schellenberg
Wittmer

 

 

 

David Wallace Wilson is a Partner with Schellenberg Wittmer’s Private Wealth
practice. He advises individuals and families on wealth structuring and estate
planning for their personal and business assets.

 

Expertise

- Private Wealth

- Taxation

— White-Collar Crime and Compliance
- Art and Entertainment

 

Experience

- Advising individuals and families on wealth structuring, life-time and estate
planning

- Specialist in complex family, guardianship and inheritance disputes

- Acting as executor in international successions

- Advising trustees and intermediaries on regulatory issues (AML, CRS etc.)

- Assisting clients with their fine-art and philanthropic ventures

 

Career

2009 Partner at Schellenberg Wittmer

2003 Associate at Schellenberg Wittmer

Education

2013 STEP Advanced Certificate in Mediation

2003 Bar Admission in Switzerland

2003 STEP Qualified Practitioner

2001 Master of Law in Comparative Jurisprudence (M.C.J.), New York
University

1998 Master of Law, University of Geneva

Additional Professional Activities

—- Chairman of STEP Geneva (2014-2020, officer 2004-2013)

Expert on Swiss trust law, Swiss Federal Office of Justice (2018-present)
Founder of www.trusts.ch, the leading website on trusts in Switzerland
Extensive speaking engagements and topical publications
